Citation Nr: 1630800	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971, and from December 1972 to August 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

Because the record indicates that the Veteran has been diagnosed with PTSD, anxiety, and a sleep disorder, the Board recharacterized the issues on appeal as service connection for an acquired psychiatric disorder, to encompass all of his psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2011 substantive appeal, the Veteran requested a Board hearing at a local VA office.  In a separate hearing election form submitted on the same date, the Veteran requested a local hearing with a decision review officer (DRO).  

The Veteran withdrew a scheduled "DRO hearing" in February 2012 correspondence.  While his representative noted in a February 2013 statement that he had withdrawn a Board hearing request in February 2012, in a May 2016 statement, his representative clarified that the Veteran withdrew his DRO hearing request, but not his Board hearing request.  The Veteran's representative requested that the Board hearing be scheduled as soon as possible.  Accordingly, the Board finds that a remand for a Travel Board hearing is warranted.  38 C.F.R. 
§ 20.704(b), (e) (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran at his current address of record, a copy of which should be associated with the record.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




